Citation Nr: 1826491	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran subsequently testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met throughout the entire period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.  

TDIU  

The Veteran has essentially contended that her service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include: (i) depressive disorder (70 percent); (ii) bilateral prepatellar bursitis (10 percent); (iii) allergic rhinitis (10 percent); (iv) left ankle lateral malleolus area tendonitis (10 percent); (v) sinusitis (zero percent).

The Veteran's combined schedular disability was 80 percent from July 1, 2009.  

At an August 2011 VA examination, the examiner indicated that the Veteran was currently unemployed.  Since her discharge in 2004, the Veteran worked as a waitress and as a pharmacy technician, but each job only lasted two months.  The Veteran indicated that waitressing was difficult due to her ankle pain.  She was then unemployed from 2004 to 2011 in part because she did not have the focus to keep a job.  The Veteran claimed that she could not work due to school and her ankle pain, but her depressive symptoms did not interfere with her ability to work.  

The Veteran received a VA ankle examination in August 2014 and stated that flare-ups impact the function of her ankle.  It was harder to drive, and sometimes the pain was so great that her foot twitched. 

At the March 2018 Board hearing, the Veteran testified that she was currently employed as a part-time gas station attendant.  She worked two to three days per week, eight hours per day.  When she was hired, her general manager accommodated her disabilities and allowed the Veteran to sit on milk crates behind the cash register to alleviate the pain in her feet.  However, her new general manager had taken issue with such accommodations.  She also had issues with limping and sometimes could not lift items at work because of her pain.  The Veteran further testified that her depression interfered with her ability to work, as she was short-tempered and would argue with her co-workers.  She then recounted an incident where she yelled at her general manager during a meeting.

The Veteran had an Associate's degree in science, arts, and general studies, but stated that she could not do much with her degrees and was trying to get her Bachelor's degree in biochemistry.  However, the Veteran admitted that, even with such a degree, the jobs she would qualify for required a lot of standing and physical activities.  

The Veteran received VA examinations for her service-connected disabilities in April 2018, and the examiner indicated that they impacted her ability to perform occupational tasks.  The examiner noted that the Veteran's ankle and foot disabilities impacted her ability to walk, and her knee disability impacted her ability to sit.

The Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU.  The Veteran testified credibly at her Board hearing that although she was currently employed, the evidence indicates that it was not gainful employment.  She worked part time and required substantial accommodations to continue working.  The Veteran needed to sit often and was limited in what she could lift and how far she could walk.  

While the Veteran has several degrees, she has been unable use them to further her employment possibilities.  The Veteran testified that she wanted to obtain her Bachelor's degree, but her employment options would still be limited due to her ankle and knee disabilities.  The Board further notes that the Veteran's physical employment options are limited, as she was unable to continue working as a waitress due to her ankle disabilities.  However, her sedentary employment options are also limited, as her depressive disorder manifests as anger towards her coworkers.  Although the Veteran previously indicated that her depressive disorder did not interfere with work during the August 2011 VA examination, the Veteran more recently indicated that it did interfere, noting that it has worsened and manifests as verbal aggression towards co-workers and supervisors.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that she is unable to secure or follow gainful employment.  Indeed, coupled with the Veteran's work experience and employment history, her various service-connected disabilities and symptoms are shown to cause significant distress or impairment in the occupations which she has held to this point in time.  Accordingly, the Board finds that an award of TDIU is warranted throughout the entire time period on appeal.


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


